ACCEPTED
                                                                                                      06-15-00112-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                               11/18/2015 10:24:50 AM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

                                        NO. 06-15-00112-CR

STATE OF TEXAS                                 §             SIXTH COURT
                                                                               FILED IN
                                               §                        6th COURT OF APPEALS
v.                                             §             OF APPEALS TEXARKANA, TEXAS
                                               §                       11/18/2015 10:24:50 AM
JEROME ANDERSON                                §             STATE OF TEXAS DEBBIE AUTREY
                                                                                Clerk
 APPELLEE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S
                              BRIEF

Harrison County District Attorney, Appellee moves this Court pursuant to Tex. R. App. Proc.
10.5 and 38.6(D) for an extension of thirty (30) days, in which to file the Appellee’s brief.

In support, the Appellee would show the following:

     1. The Appellant’s brief was filed on October 21st, 2015

     2. Appellee’s brief is due for filing on November 20th, 2015

     3. This is the first request for extension of time

     4. Good cause exists for the granting of this motion: Attorney for Appellee has been
     preparing for a jury trial in the 71st District Court, State of Texas v David Kelley, an
     aggravated sexual assault of a child, which begins evidence on November 19th, 2015, in
     addition Attorney for Appellee was in trial from November 2nd – 4th for State of Texas v
     Devin Mitchell, an aggravated robbery, in the 71st District Court.
.
Wherefore, Appellee requests until December 20th, 2015, in which to complete his brief.

                                                                          Respectfully submitted,
                                                                         /S/ Shawn Eric Connally
                                                                ____________________________
                                                                             Shawn Eric Connally
                                                                          State Bar No. 24051899
                                                                                    P.O. Box 776
                                                                           Marshall, Texas 75671
                                                                       Telephone: 903-935-8408
                                                                               Fax: 903-938-9312
                                                                       shawnc@co.harrison.tx.us
                                                                   ATTORNEY FOR APPELLEE
                                                                          HARRISON COUNTY
                                                                 DISTICT ATTORNEYS OFFICE
                                  CERTIFICATION OF SERVICE
I certify that a true and correct copy of the Appellee’s First Motion for Extension of Time to File
            Appellee’s Brief has been delivered to the Appellant’s Attorney on Appeal.
                                                                                                   .
DATED: 11-18-2015                                                    /S/ Shawn Eric Connally
                                                      _ ___________________________________
                                                                              Shawn Eric Connally
                                                                           State Bar No. 24051899
                                                                                      P.O. Box 776
                                                                             Marshall, Texas 75671
                                                                          Telephone: 903-935-8408
                                                                                Fax: 903-938-9312
                                                                         shawnc@co.harrison.tx.us